NO. 12-10-00012-CR

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: MAURICE MOODY,
RELATOR                                                    '    ORIGINAL PROCEEDNG

                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Relator Maurice Moody filed a petition for writ of mandamus seeking an order
directing the trial court to grant Relator’s motion for a judgment nunc pro tunc.1 In his
motion, Relator requested the respondent to delete the affirmative deadly weapon finding
in the judgment of conviction in trial court cause number 18,637-B. By order filed on
October 16, 2009, the respondent denied Relator’s motion.
         The State, as real party in interest in this proceeding, filed a response to Relator’s
petition. Attached to the response is a copy of an order signed by the respondent, which
was filed on January 26, 2010. The order states that the respondent has reconsidered
Moody’s motion for judgment nunc pro tunc, finds that it should be granted, and orders
that the judgment be corrected to delete the deadly weapon finding. The State urges, and
we agree, that this order renders Relator’s petition moot. Accordingly, we dismiss this
original proceeding.
Opinion delivered February 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                          (DO NOT PUBLISH)




         1
         The respondent is the Honorable Alfonso Charles, Judge of the 124th Judicial District Court,
Gregg County, Texas.